Order of the Family Court, Bronx County (John Pollard, J.), entered June 21, 1985, dismissing the paternity petition of petitioner-appellant Ann Robinson, reversed, on the law and the facts, an order of filiation entered and the matter remanded to the Family Court, Bronx County, for a hearing on the issue of support, without costs.
Petitioner-appellant Ann Robinson gave birth to a girl on June 29, 1983. She maintains that respondent-respondent Michael Shay is the father. He denies it. Mr. Shay and Ms. Robinson met in June 1981. They started dating about a year later and commenced sexual relations on August 25, 1982. Mr. Shay admits he slept with Ms. Robinson twice in August but never again. Ms. Robinson claims to have been in love with Mr. Shay. She contends they continued sexual relations until early November 1982 at which time she moved to Falmouth, Massachusetts.
Family Court dismissed her paternity petition on the ground that she failed to demonstrate by clear and convincing evidence that Mr. Shay is the father. For the reasons expressed below, we reverse, direct the entry of an order of filiation and remand the matter to Family Court for a hearing on the issue of support.
The record reveals that a human leucocyte antigen (HLA) blood test showed a 99.6% probability of Mr. Shay’s paternity. Mr. Shay neither challenged the accuracy of HLA tests in general, nor did he challenge the accuracy of the specific test in question. Mr. Shay concedes he had sexual relations with Ms. Robinson. A number of cards admitted into evidence from Mr. Shay to Ms. Robinson contained sexual innuendo or referred to a strong emotional attachment. The last of these cards was dated September 28, 1982. Assuming a normal gestation period, the baby was conceived on or about October 6, 1982, less than two weeks after the last card and at a time when Ms. Robinson still lived in New York.
Ms. Robinson has the burden of establishing Mr. Shay’s *446paternity by clear, convincing and entirely satisfactory evidence. (Matter of Commissioner of Social Servs. v Philip De G., 59 NY2d 137.) In combination, the facts stated above meet that burden. Concur—Kupferman, J. P., Carro, Ellerin and Wallach, JJ.